     Case: 1:19-cv-00721-JRK Doc #: 16 Filed: 06/08/20 1 of 19. PageID #: 938




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


IQUIAL MORGAN                                        Case No. 1:19 CV 721
ON BEHALF OF O.S.H.W.,

       Plaintiff,

       v.                                            Magistrate Judge James R. Knepp II

COMMISSIONER OF SOCIAL SECURITY,

       Defendant.                                    MEMORANDUM OPINION AND ORDER


                                         INTRODUCTION

       Plaintiff Iquial Morgan (“Morgan”) filed a Complaint against the Commissioner of Social

Security (“Commissioner”) on behalf of O.S.H.W. (“Plaintiff”), seeking judicial review of the

Commissioner’s decision to deny supplemental security income (“SSI”). (Doc. 1). The district

court has jurisdiction under 42 U.S.C. §§ 1383(c) and 405(g). The parties consented to the

undersigned’s exercise of jurisdiction in accordance with 28 U.S.C. § 636(c) and Civil Rule 73.

(Doc. 11). For the reasons stated below, the undersigned reverses the decision of the Commissioner

and remands for proceedings consistent with this opinion.

                                  PROCEDURAL BACKGROUND

       Morgan filed an SSI application on behalf of Plaintiff in February 2016, alleging a

disability onset date of October 1, 2015. (Tr. 134-39). The claim was denied initially and upon

reconsideration. (Tr. 98-100, 104-06). Morgan then requested a hearing before an administrative

law judge (“ALJ”). (Tr. 107-09). On October 23, 2017, Morgan and Plaintiff (represented by an

attorney) appeared and testified in at a hearing before the ALJ. (Tr. 46-71). On March 5, 2018, the

ALJ found Plaintiff not disabled in a written decision. (Tr. 21-41). The Appeals Council denied
     Case: 1:19-cv-00721-JRK Doc #: 16 Filed: 06/08/20 2 of 19. PageID #: 939




Morgan’s request for review, making the hearing decision the final decision of the Commissioner.

(Tr. 6-9); 20 C.F.R. §§ 416.1455, 416.1481. Morgan filed the instant action on behalf of Plaintiff

on April 2, 2019. (Doc. 1).

                                     FACTUAL BACKGROUND1

Personal Background and Testimony

       Born in 2009, Plaintiff was eight years old when he briefly testified at the October 2017

hearing. See Tr. 134; (Tr. 50-54).

       Morgan also testified. (Tr. 56-69). She lived with Plaintiff and her two older children –

ages nine and twelve. (Tr. 56). Plaintiff got along “horribl[y]” with his siblings, id.; they fought “a

lot” over things like toys, television shows, or food (Tr. 57).

       Plaintiff repeated the second grade; he was supposed to be in third. (Tr. 57). He operated

at a kindergarten to first grade level. Id. Plaintiff was on an individualized education program

(“IEP”) which was “somewhat” helpful because he was able to spell a few more words and read

better than before. (Tr. 57-58). The IEP was “falling short” because it required Plaintiff to transfer

schools; Morgan had to keep pressing administrators “to even get the IEP started”. (Tr. 58).

Plaintiff had disciplinary problems at school due to fighting. Id.

       Plaintiff previously took medication, but Morgan did not see any change in his behavior.

(Tr. 59). He last took medication in early 2016. Id. Plaintiff did not have any negative side effects

from the medications. (Tr. 67). He attended counseling at school. (Tr. 67-69).

       Plaintiff did not typically “lash out” at Morgan, though he had good days and bad days.

(Tr. 60). He also got along with Morgan’s brother, id., and got along “great” with his cousins (Tr.



1. The undersigned summarizes the portions of the record relevant to the arguments raised by
Morgan. See Kennedy v. Comm’r of Soc. Sec., 87 F. App’x 464, 466 (6th Cir. 2003) (arguments
not raised in opening brief considered waived).
                                                  2
     Case: 1:19-cv-00721-JRK Doc #: 16 Filed: 06/08/20 3 of 19. PageID #: 940




61). Plaintiff had “a big problem with authority” (Tr. 65), often engaging in verbal altercations

(Tr. 66).

        In 2015 Plaintiff was involved in several incidents of vandalism. (Tr. 63-65). He threw

batteries or rocks at passing cars on more than one occasion and broke windows at a nearby home.

Id. Plaintiff stole from a nearby corner store “several times”. (Tr. 66).

Medical and Educational Records

        Medical

        In July 2015, Plaintiff underwent a youth mental health assessment at Ohio Guidestone.

(Tr. 433). Morgan reported Plaintiff had trouble concentrating and was easily distracted. Id. He

angered easily and had sudden mood changes. Id. He was physically destructive with property,

was involved in physical altercations, and stole items such as toys and food. Id. On examination,

Plaintiff was well-groomed and had a preoccupied demeanor. (Tr. 436). His eye contact, activity,

and speech were “average”. Id. He had an anxious mood, full affect, cooperative but hyperactive

behavior, and impaired attention/concentration. (Tr. 437). Providers assessed “moderate”

symptom severity and “moderate” level of functioning impairment, id.; they diagnosed disruptive

mood dysregulation disorder (Tr. 439). Plaintiff attended psychiatry sessions at Ohio Guidestone

from August 2015 through February 2016 (Tr. 448-52, 454-58, 460-64, 466-71, 472-77). Providers

monitored and adjusted Plaintiff’s medications throughout this time. See id. Plaintiff’s diagnoses

in February 2016 were post-traumatic stress disorder, anxiety, obsessive compulsive disorder, and

a mood disorder. (Tr. 473).

        Plaintiff attended behavioral health counseling though Ohio Guidestone from August 2016

through May 2017 (Tr. 770-85).




                                                  3
     Case: 1:19-cv-00721-JRK Doc #: 16 Filed: 06/08/20 4 of 19. PageID #: 941




       Plaintiff treated with pediatrician Gwen Glazer, M.D., in October 2016. (Tr. 761). Morgan

wanted to discuss, inter alia, Plaintiff’s learning disability. (Tr. 762). Dr. Glazer noted that Morgan

herself had bipolar disorder and a learning disability and she was a “poor historian”. Id. Dr. Glazer

noted Plaintiff had been diagnosed with a learning disability at age three. Id. Morgan reported

concerns about Plaintiff’s learning disability and behavioral problems (fighting and stealing). Id.

Morgan reported that she discontinued Plaintiff’s medications because she was concerned they

caused headaches; she also expected his problems to “significantly improve” but they had not –

she wanted an explanation as to why improvement had not occurred. Id. Dr. Glazer diagnosed a

learning disability. (Tr. 762-63).

       Plaintiff returned to Dr. Glazer in June 2017. (Tr. 808). Morgan reported Plaintiff’s

behavior with family members was “dangerous”. Id. He threw rocks at people and broke

neighbors’ windows “[without] apparent cause”. Id. Plaintiff saw a therapist at Ohio Guidestone

but had not seen a psychiatrist during the past year. Id. Morgan discontinued psychiatric

medications over concern about adverse side effects. Id. Morgan stated she would schedule an

appointment with Plaintiff’s psychiatrist to discuss medication. Id.

       Educational

       Plaintiff’s second grade report card for the 2017 school year revealed he failed English and

mathematics, received D’s in social studies and science, B’s in music and physical education, and

an A in visual arts. (Tr. 206).

               April 2017 IEP Annual Review

       Plaintiff’s April 2017 IEP covered several academic functioning tests and the results, as

well as student work samples and classroom-based assessments. These items collectively painted




                                                  4
      Case: 1:19-cv-00721-JRK Doc #: 16 Filed: 06/08/20 5 of 19. PageID #: 942




a picture of his “level of academic achievement and functional performance”. (Tr. 273); see Tr.

266-82. The following paragraphs summarize many of the findings contained therein.

        While he was in the second grade, Plaintiff’s school psychologist administered the

Wechsler Preschool Scale of Intelligence – Fourth Edition test in March 2016. (Tr. 266). Testing

revealed a verbal comprehension score of 83 (low average) and a full-scale IQ score of 77

(borderline). Id.

        The same day, Plaintiff’s school psychologist administered the Woodcock Johnson IV test.

Id. Plaintiff had a “very low” reading score of 55. (Tr. 267). “Performance was ‘very low’ at the

level of a typical pre-kindergarten student. His comprehension [was] consistent with limitations in

word reading skills.” Id. Testing revealed his spelling ability was “very low” and his progress in

this area was “‘low average’ at the level of a typical 1st grade student.” Id. Plaintiff tested in the

“low average” range in mathematics. Id.

        Plaintiff also underwent the NWEA reading assessment throughout 2016 and 2017. His

scores were:

        Winter 2016             138
        Spring 2016             163
        Summer 2016             170
        Fall 2016               158
        Winter 2017             160
        Spring 2017             164

Id. These scores were below the district recommended minimum score of 197 for Spring 2017. Id.

Plaintiff scored a 68 on a February 2017 STAR reading assessment, which was considered “low”.

Id.

        Student work samples and classroom-based assessments from February 10 through March

13, 2017 revealed Plaintiff read at eighteen words per minute on a kindergarten level with 72%

accuracy. (Tr. 268). Further:

                                                  5
      Case: 1:19-cv-00721-JRK Doc #: 16 Filed: 06/08/20 6 of 19. PageID #: 943




       [Plaintiff] read the first 100 Dolch sight words with 52% accuracy (52/100). The
       results of a phonics survey given on 3/13/17, shows [Plaintiff] is able to state the
       long and short vowel sounds with 100% accuracy, decode CVC pattern words with
       short vowels with 90% accuracy, r-controlled vowels with 0% accuracy and
       digraphs with 60% accuracy, consonant blend with short vowels (trap, silk, skill)
       with 40% accuracy, long vowel combinations (paid, tape, leap, boat) with 0%
       accuracy and multisyllabic words with 0% accuracy. When given a passage at the
       1.0 level (Instructional), [Plaintiff] answered 1/5 comprehension questions
       correctly (20%). [Plaintiff] struggled to decode words and find specific evidence in
       the text to support his answer. When provided with a writing assignment. [Plaintiff]
       is able to write 1-2 sentences independently. His writing does not include complete
       sentences, end punctuation and proper capitalization. He frequently misspells
       below grade level words and does not use appropriate spacing between words.

Id.

       In mathematics, Plaintiff had the following scores on an NWEA assessment:

       Fall 2015               121
       Winter 2016             150
       Spring 2016             175
       Fall 2016               162
       Winter 2017             165
       Spring 2017             171

Id. These scores also fell below the district recommended minimum of 196 in Spring 2017. Id.

       Plaintiff’s behavior was observed from February 10 through March 17, 2017. (Tr. 269). He

made “significant behavioral improvements” since his last IEP. Id. Plaintiff stayed on task,

completed his work, and “refrained from disrupting the learning environment in 4 out of 4 settings

with 90% accuracy.” Id. He exhibited self-control and made good choices when peers tried to

distract him. Id. Plaintiff “refrained from making inappropriate comments in 3 out of 4 settings

with 90% accuracy.” Id. Progress notes also indicated that, at an observation made in March 2016,

Plaintiff was “extremely hard working” one-on-one and, though he was often frustrated by tasks,

he “persevered to the best of his ability”. (Tr. 269-70).




                                                  6
     Case: 1:19-cv-00721-JRK Doc #: 16 Filed: 06/08/20 7 of 19. PageID #: 944




Opinion Evidence

        Medical

        Dr. Glazer completed a medical and functional equivalence questionnaire in June 2017.

(Tr. 786-89). Therein, she opined Plaintiff had a marked limitation in acquiring and using

information because his “academic skills [were] significantly below grade level for age”. (Tr. 786).

She also found a marked limitation in the domain of attending and completing tasks due to Plaintiff

being “easily distracted [and] unable to complete tasks”; she added that Plaintiff “required

psychiatric medications to be able to function”. (Tr. 787). Dr. Glazer next opined Plaintiff had an

extreme limitation in his ability to interact with and relate to others. Id. This was due to his “poor

relationship with family members [and] peers” and because he threw rocks at people and broke his

neighbors’ windows “without apparent reason”. Id. She found a marked limitation in Plaintiff’s

ability to care for himself due to his need for psychiatric intervention (including medications) to

function and perform activities of daily living. (Tr. 788). Dr. Glazer opined Plaintiff had a

moderate limitation in the domain of health and physical well-being due to his shellfish allergy

and “mild” hay fever. Id. She found a moderate limitation in Plaintiff’s ability to move about and

manipulate objects, without elaborating as she did with other domains. (Tr. 787). Dr. Glazer noted

that she was “unsure” of any side effects Plaintiff felt from his medications, but explained that

Plaintiff’s mother removed him from his medication because she was concerned about possible

side effects. (Tr. 788).

        Educational

        Ms. Amy Mehler completed school activities questionnaires in October and November

2016. (Tr. 199-200, 201-02). In October, she explained that she worked one-on-one with Plaintiff

for 50 minutes daily in behavior, reading, and math. (Tr. 199). She noted that Plaintiff was in



                                                  7
     Case: 1:19-cv-00721-JRK Doc #: 16 Filed: 06/08/20 8 of 19. PageID #: 945




second grade, but functionally operated at the kindergarten level. Id. He received special education

services and a variety of academic accommodations. Id. Plaintiff’s attention and concentration in

class was “very low” requiring “constant redirection” and he was “easily distracted by his

surroundings”. Id. He had “trouble paying attention during instructions and need[ed] constant

verbal reminders.” Id. Regarding Plaintiff’s ability to work independently of teacher supervision,

she found he needed “constant prompting to stay on task” and “follow multi-step directions”. Id.

He needed “constant corrective feedback or [he] [became] lost and [did] not complete [work]

correctly.” Id. Similarly, he needed “constant guidance to complete instructional level work and

turn [it] in on time.” Id. Plaintiff’s ability to respond to changes in his routine was “OK” but he

sometimes became confused; his ability to respond to criticism was also “OK” but he sometimes

rolled his eyes, though it was “very rare”. Id. Regarding his ability to progress in learning the skills

involved in reading, writing and mathematics, Ms. Mehler noted he “quickly f[ell] behind and

forg[ot] new skills” and needed “intensive one-on-one instruction in reading, math and writing.”

Id. She had not observed any behavior concerns and felt Plaintiff was “good 90% of the time”. (Tr.

200). He did not have problems exhibiting age-appropriate hygiene or any medical impairments

which limited his ability to function at school; he had “normal” attendance. Id.

       In her November assessment, Ms. Mehler offered many of the same opinions. (Tr. 201-

02). She noted he easily forgot information, struggled with remaining focused, quickly fell behind,

and required one-on-one help to correctly complete work. (Tr. 201). His ability to understand and

complete assignments was “low” and he required constant prompting and redirection. Id.

Directions often needed to be repeated two or three times. Id. Plaintiff’s ability to progress in

learning new skills involved in reading, writing and mathematics was also “low”; he “frequently




                                                   8
     Case: 1:19-cv-00721-JRK Doc #: 16 Filed: 06/08/20 9 of 19. PageID #: 946




forg[ot] new information in seconds.” Id. “He ha[d] trouble applying newly learned concepts/skills

out of context.” Id.

ALJ Decision

       In a written decision, the ALJ noted Plaintiff was born in March 2009, making him a

school-aged child both on the date of application and at the time of the decision. (Tr. 24). Plaintiff

had not engaged in any substantial gainful activity since his application date. Id. The ALJ found

Plaintiff had the severe impairments of ADHD, mood disorder, and learning disorder, but none of

these impairments (alone or in combination) met or medically equaled the severity of one of the

listed impairments. (Tr. 24-25).

       The ALJ determined Plaintiff had less than marked limitation in the domains of: acquiring

and using information, attending and completing tasks, ability to care for oneself, and health and

physical well-being; no limitation in the domain of moving about and manipulating objects; and

marked limitation in the domain of interacting and relating with others. See Tr. 34-41. Thus, the

ALJ concluded, Plaintiff was not disabled from the date of his application through the date of the

decision. (Tr. 41).

                                      STANDARD OF REVIEW

       In reviewing the denial of Social Security benefits, the Court “must affirm the

Commissioner’s conclusions absent a determination that the Commissioner has failed to apply the

correct legal standards or has made findings of fact unsupported by substantial evidence in the

record.” Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 528 (6th Cir. 1997). “Substantial evidence

is more than a scintilla of evidence but less than a preponderance and is such relevant evidence as

a reasonable mind might accept as adequate to support a conclusion.” Besaw v. Sec’y of Health &

Human Servs., 966 F.2d 1028, 1030 (6th Cir. 1992). The Commissioner’s findings “as to any fact



                                                  9
    Case: 1:19-cv-00721-JRK Doc #: 16 Filed: 06/08/20 10 of 19. PageID #: 947




if supported by substantial evidence shall be conclusive.” McClanahan v. Comm’r of Soc. Sec.,

474 F.3d 830, 833 (6th Cir. 2006) (citing 42 U.S.C. § 405(g)). Even if substantial evidence or

indeed a preponderance of the evidence supports a claimant’s position, the court cannot overturn

“so long as substantial evidence also supports the conclusion reached by the ALJ.” Jones v.

Comm’r of Soc. Sec., 336 F.3d 469, 477 (6th Cir. 2003).

                                   STANDARD FOR DISABILITY

       Eligibility for SSI is predicated on the existence of a disability. 42 U.S.C. § 1382(a).

“Disability” is defined as the “inability to engage in any substantial gainful activity by reason of

any medically determinable physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a continuous period of not less than 12

months.” 20 C.F.R. § 416.905(a); see also 42 U.S.C. § 1382c(a)(3)(A). For claimants under the

age of 18, the Commissioner follows a three-step evaluation process—found at 20 C.F.R. §

416.924(a)—to determine if a claimant is disabled:

       1.      Is claimant engaged in a substantial gainful activity? If so, the claimant is
               not disabled regardless of their medical condition. If not, the analysis
               proceeds.

       2.      Does claimant have a medically determinable, severe impairment, or a
               combination of impairments that is severe? For an individual under the age
               of 18, an impairment is not severe if it causes a slight abnormality or a
               combination of slight abnormalities which causes no more than minimal
               functional limitations. If there is no such impairment, the claimant is not
               disabled. If there is, the analysis proceeds.

       3.      Does the severe impairment meet, medically equal, or functionally equal
               the criteria of one of the listed impairments? If so, the claimant is disabled.
               If not, the claimant is not disabled.

       To determine whether an impairment or combination of impairments functionally equals a

listed impairment, the minor claimant’s functioning is assessed in six different functional domains.

20 C.F.R. § 416.926a(b)(1). If the impairment results in “marked” limitations in two domains of

                                                 10
     Case: 1:19-cv-00721-JRK Doc #: 16 Filed: 06/08/20 11 of 19. PageID #: 948




functioning, or an “extreme” limitation in one domain of functioning, then the impairment is of

listing-level severity and therefore functionally equal to the listings. Id. § 416.926a(a).

       A “marked” limitation is one that is more than moderate but less than extreme, and

interferes “seriously” with the ability to independently initiate, sustain, or complete activities. Id.

§ 416.926a(e)(2)(i). “It is the equivalent of functioning [one] would expect to find on standardized

testing with scores that are at least two, but less than three, standard deviations below the mean.

Id. An “extreme” limitation is one that interferes “very seriously” with the ability to independently

initiate, sustain, or complete activities. Id. § 416.926a(e)(3)(i). The six functionality domains are:

1) acquiring and using information, 2) attending and completing tasks, 3) interacting and relating

with others, 4) moving about and manipulating objects, 5) caring for yourself, and 6) health and

physical well-being. Id. § 416.926a(b)(1). In determining functional equivalence, the ALJ must

consider the “whole child.” Social Security Ruling 09–lp, 2009 WL 396031, at *2.


                                            DISCUSSION

       Morgan raises two objections to the ALJ’s decision. First, she contends the ALJ violated

the treating physician rule when considering Dr. Glazer’s opinion. She next argues that the ALJ

erred when he assigned “considerable” weight to Ms. Mehler’s opinion, but did not incorporate

any of her findings into the domains. For the following reasons, the undersigned reverses the

Commissioner’s decision on both grounds and remands for further proceedings.

Treating Physician

       Morgan first argues the ALJ violated the treating physician rule in assigning “partial

weight” to Dr. Glazer’s opinion overall and “little weight” to her domain findings.




                                                  11
    Case: 1:19-cv-00721-JRK Doc #: 16 Filed: 06/08/20 12 of 19. PageID #: 949




       Generally, medical opinions of treating physicians are accorded greater deference than

non-treating physicians.2 Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 242 (6th Cir. 2007); see

also SSR 96–2p, 1996 WL 374188. “Because treating physicians are ‘the medical professionals

most able to provide a detailed, longitudinal picture of [a claimant’s] medical impairments and

may bring a unique perspective to the medical evidence that cannot be obtained from the objective

medical findings alone,’ their opinions are generally accorded more weight than those of non-

treating physicians.” Rogers, 486 F.3d at 242 (quoting 20 C.F.R. § 416.927(d)(2)). A treating

physician’s opinion is only given “controlling weight”, however, if it: (1) is supported by

medically acceptable clinical and laboratory diagnostic techniques; and (2) is not inconsistent with

other substantial evidence in the case record. Id. (citing Wilson v. Comm’r of Soc. Sec., 378 F.3d

541, 544 (6th Cir. 2004)).

       Importantly, when a treating physician’s opinion is not granted controlling weight, the ALJ

must give “good reasons” for the weight given to the opinion. Wilson, 378 F.3d at 544 (quoting 20

C.F.R. § 404.1527(d)(2)). These reasons must be “sufficiently specific to make clear to any

subsequent reviewers the weight the adjudicator gave to the treating source’s medical opinion and

the reasons for that weight.” Id. (quoting SSR 96-2p, 1996 WL 374188, at *5). When determining

weight and articulating “good reasons”, the ALJ “must apply certain factors” to the opinion.

Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 660 (6th Cir. 2009) (citing 20 C.F.R. §

404.1527(d)(2)). These factors include the length of treatment relationship, the frequency of

examination, the nature and extent of the treatment relationship, the supportability of the opinion,




2. Although recent revisions to the CFR have changed the rules regarding evaluation of treating
physician opinions, such changes apply to claims filed after March 27, 2017, and do not apply to
claims filed prior to that date. See Social Sec. Admin., Revisions to Rules Regarding the Evaluation
of Medical Evidence, 82 Fed. Reg. 5852-53, 2017 WL 168819.
                                                12
     Case: 1:19-cv-00721-JRK Doc #: 16 Filed: 06/08/20 13 of 19. PageID #: 950




the consistency of the opinion with the record as a whole, and the specialization of the treating

source. Id. While an ALJ is required to delineate good reasons, he is not required to enter into an

in-depth or “exhaustive factor-by-factor analysis” to satisfy the requirement. Francis v. Comm’r

Soc. Sec. Admin., 414 F. App’x 802, 804-05 (6th Cir. 2011).

        Here, the ALJ summarized Dr. Glazer’s opinion (Tr. 33), assigning “partial weight” to

the opinion overall and “little weight” to the domain findings. The ALJ found:

        Pursuant to 20 CFR 404.1527/416.927, if a treating source opinion is well
        supported by medically acceptable clinical and laboratory diagnostic techniques
        and is not inconsistent with the other substantial evidence in the record, we will
        accord the opinion controlling weight. In this case, upon consideration of the
        evidence, the undersigned finds Dr. Glazer’s opinion is unsupported and
        inconsistent with the record as a whole. Specifically, the undersigned gave partial
        weight to the opinion to the extent that it was consistent with the above domain
        findings. Since the form had no limitations less than “moderate” the undersigned
        gave little weight to the findings in those domains.

        Further, this opinion is not consistent with the latest IEP which indicated that the
        claimant showed great improvement when he took his medication. The IEP
        indicated that he had made significant behavioral improvements during the year
        (Ex. 15E/7). He could stay on task, complete his work, and refrain from interrupting
        others. He had self-control 90% of the time and expressed himself with using
        words. His mother reported anxiety, depression, and aggression at home. Although
        he was often frustrated by tasks, he persevered to the best of his ability (Ex. 15E/8).
        His cooperation was admirable and he remained focused. He was no longer
        physically aggressive towards peers. Dr. Glazer also noted in her treatment records
        that his mother reported that he had not seen a psychiatrist in over a year and she
        decided to discontinue his medications for fear of side effects, and her
        understanding was complicated by her own bipolar disorder and learning disorder
        (Ex. 22F/6). Dr. Glazer told the claimant’s mother to reschedule[] an appointment
        with the psychiatrist and put him back on his medications. Dr. Glazer’s opinion
        does not appear to take into account the fact that the claimant’s mother took him
        off his psychiatric medications one year prior.

(Tr. 33).

        The undersigned finds this explanation not fully supported by substantial evidence for

several reasons. First, the ALJ assigned “little weight” to Dr. Glazer’s domain findings because

“the form had no limitations less than ‘moderate’”. (Tr. 33). This is not accurate as the form gave

                                                  13
     Case: 1:19-cv-00721-JRK Doc #: 16 Filed: 06/08/20 14 of 19. PageID #: 951




Dr. Glazer the option of finding “no evidence of limitation” in each of the six domains, certainly

less than moderate. See Tr. 786-88. Next, the ALJ found the opinion inconsistent with Plaintiff’s

2017 IEP:

       which indicated that the claimant showed great improvement when he took his
       medication. The IEP indicated that he had made significant behavioral
       improvements during the year (Ex. 15E/7). He could stay on task, complete his
       work, and refrain from interrupting others. He had self-control 90% of the time and
       expressed himself with using words. His mother reported anxiety, depression, and
       aggression at home. Although he was often frustrated by tasks, he persevered to the
       best of his ability (Ex. 15E/8). His cooperation was admirable and he remained
       focused. He was no longer physically aggressive towards peers.

(Tr. 33). This is a familiar piece – the ALJ copied it into his opinion six times, using it to support

his evaluation of: credibility (Tr. 27), the State agency opinions (Tr. 31-32), Ms. Mehler’s opinion

(Tr. 32-33), Dr. Glazer’s opinion (Tr. 33), and two functional domains (Tr. 36, 37). Unfortunately,

his assessment here is segmented at best as it only relates to the behavioral portion of Plaintiff’s

2017 IEP. See Tr. 269-70. The ALJ’s observation leaves out that the majority of the IEP addresses

significant academic, cognitive, and processing deficiencies such as Plaintiff’s “very low” reading

skills, functionally equivalent to a pre-kindergarten child; “low” writing abilities, “low average”

mathematic abilities, NWEA results lower than the district minimums, “low average” verbal

comprehension, and “borderline” IQ. (Tr. 266-68). (Tr. 786-87). Moreover, the IEP does not

discuss Plaintiff’s medications, much less whether his behavioral improvements occurred while

he was on or off them. See Tr. 263-79. The behavioral aspects of the IEP cited by the ALJ may

provide support to discount Dr. Glazer’s opinion in at least one functional domain (attending and

completing tasks), but the ALJ’s consideration of the remaining portions of the IEP on remand

may support, or undermine, his findings as to Dr. Glazer’s other domain opinions.




                                                 14
    Case: 1:19-cv-00721-JRK Doc #: 16 Filed: 06/08/20 15 of 19. PageID #: 952




       The ALJ next explained that:

       Dr. Glazer also noted in her treatment records that his mother reported that he had
       not seen a psychiatrist in over a year and she decided to discontinue his medications
       for fear of side effects, and her understanding was complicated by her own bipolar
       disorder and learning disorder (Ex. 22F/6). Dr. Glazer told the claimant’s mother
       to reschedule[] an appointment with the psychiatrist and put him back on his
       medications. Dr. Glazer’s opinion does not appear to take into account the fact that
       the claimant's mother took him off his psychiatric medications one year prior.

(Tr. 33). However, Dr. Glazer’s opinion expressly did account for the fact that Morgan took

Plaintiff off of his medications one year prior. See Tr. 788 (“parent. . . has discontinued

medications because mom is concerned about possible side effects.”).

       The ALJ declined to assign controlling weight to Dr. Glazer’s opinion because it was

“unsupported and inconsistent with the record as a whole”, ultimately granting partial weight to

Dr. Glazer’s opinion “overall”, only “to the extent that it was consistent with the above domain

findings.” (Tr. 33). While supportability and consistency are proper reasons for an ALJ to assign

less than controlling weight to a treating source, Rogers, 486 F.3d at 242, the ALJ’s logic still

needs to be traceable and supported such that the Court can link the evidence he cited to his

conclusion, Giles ex rel. Giles v. Astrue, 483 F.3d 483, 487 (7th Cir. 2007). Here, as explained,

the specific reasons given by the ALJ for assigning partial weight to the physician’s opinion do

not provide this necessary logical bridge. For these reasons, the undersigned must reverse as to Dr.

Glazer’s opinion.

Ms. Mehler

       Morgan next argues the ALJ erred when he assigned “considerable weight” to the opinions

of Plaintiff’s teacher, Ms. Mehler, but did not incorporate her assessments into the functional

domains, nor explain his failure to do so. The undersigned agrees and reverses.




                                                15
     Case: 1:19-cv-00721-JRK Doc #: 16 Filed: 06/08/20 16 of 19. PageID #: 953




        The relevant Social Security Ruling provides that “[e]ducational personnel, such as school

teachers, counselors, early intervention team members, developmental center workers, and daycare

center workers” are “non-medical sources.” SSR 06-03p, 2006 WL 2329939, at *2; see also 20

C.F.R. § 416.913. However, the Ruling also emphasizes that teachers are “valuable sources of

evidence for assessing impairment severity and functioning[,]” who often “have close contact with

the individuals and have personal knowledge and expertise to make judgments about their

impairment(s), activities, and level of functioning over a period of time.” SSR 06-03p, 2006 WL

2329939, at *3. In evaluating an educator’s opinion, the Ruling provides that, “[a]lthough the

factors in [ ] 20 CFR 416.927(d) explicitly apply only to the evaluation of medical opinions from

‘acceptable medical sources’, these same factors can be applied to opinion evidence from ‘other

sources.’” Id. at *4. “Not every factor for weighing opinion evidence will apply in every case,”

however:

        [f]or opinions from sources such as teachers, counselors, and social workers who
        are not medical sources, and other non-medical professionals, it would be
        appropriate to consider such factors as the nature and extent of the relationship
        between the source and the individual, the source's qualifications, the source's area
        of specialty or expertise, the degree to which the source presents relevant evidence
        to support his or her opinion, whether the opinion is consistent with other evidence,
        and any other factors that tend to support or refute the opinion.

        An opinion from a “non-medical source” who has seen the claimant in his or her
        professional capacity may, under certain circumstances, properly be determined to
        outweigh the opinion from a medical source, including a treating source. For
        example, this could occur if the “non-medical source” has seen the individual more
        often and has greater knowledge of the individual's functioning over time and if the
        “non-medical source's” opinion has better supporting evidence and is more
        consistent with the evidence as a whole.

Id. at *5-6.

        Here, the ALJ summarized both of Ms. Mehler’s 2016 opinions (Tr. 32) and concluded:

        While teachers are not an acceptable medical source as the term is defined by the
        Regulations, the undersigned must evaluate their opinion to the extent that it is

                                                 16
    Case: 1:19-cv-00721-JRK Doc #: 16 Filed: 06/08/20 17 of 19. PageID #: 954




       supported by the evidence of record taken as a whole (20 CFR 404.1513(a) and
       416.913(a)). The undersigned gave considerable weight to these opinions because
       they were generally consistent with the record as a whole. Further, the record
       indicated when the claimant took his medication as prescribed, his behavior and
       learning issues improved. The IEP indicated that he had made significant
       behavioral improvements during the year (Ex. 15E/7). He could stay on task,
       complete his work, and refrain from interrupting others. He had self-control 90%
       of the time and expressed himself with using words. His mother reported anxiety,
       depression, and aggression at home. Although he was often frustrated by tasks, he
       persevered to the best of his ability (Ex. 15E/8). His cooperation was admirable and
       he remained focused. He was no longer physically aggressive towards peers. Dr.
       Glazer also noted in her treatment records that [his] mother reported that he had not
       seen a psychiatrist in over a year and she decided to discontinue his medications for
       fear of side effects, and her understanding was complicated by her own bipolar
       disorder and learning disorder (Ex. 22F/6). Dr. Glazer told the claimant’s mother
       to reschedule[] an appointment with the psychiatrist and put him back on his
       medications. Dr. Glazer’s opinion does not appear to take into account the fact that
       the claimant's mother took him off his psychiatric medications one year prior.

(Tr. 32-33).

       In this assessment, the undersigned is unable to find, much less traverse, any logical bridge

between the “considerable weight” assigned to Ms. Mehler’s opinions and the ALJ’s functional

domain assessments. This is particularly so because it appears the ALJ largely copied and pasted

the second half of this assessment from his assessment of Dr. Glazer’s opinion. Compare Tr. 32-

33 (ALJ’s assessment of Ms. Mehler’s opinions beginning with the sentence “The IEP indicated.

. .”), with Tr. 33 (ALJ’s assessment of Dr. Glazer’s opinion beginning with the same). Thus, the

ALJ’s initial statement that he “gave considerable weight to [Ms. Mehler’s] opinions because they

were generally consistent with the record as a whole” is unsupported because the evidence he cited

in support appears intended to discount a different opinion. And, as discussed above, much of this

evidence is contradicted by the record.

       Moreover, giving “considerable weight” to an opinion (from any source) suggests to a

reviewing court that the ALJ relied on it when arriving at his conclusions. If the ALJ gave

“considerable weight” to Ms. Mehler’s opinions as he stated, he surely would have incorporated

                                                17
    Case: 1:19-cv-00721-JRK Doc #: 16 Filed: 06/08/20 18 of 19. PageID #: 955




at least some of her assessment into the six functional domains. There is no evidence he did so.

The discrepancies are particularly obvious – and problematic – in the domains of attending and

completing tasks and acquiring and using information where Ms. Mehler’s opinion of Plaintiff’s

skills and abilities seems significantly more limited, yet the ALJ assigned a less than marked

limitation. See Tr. 34-37. For example, Ms. Mehler rated Plaintiff’s attention and concentration

abilities as “very low”; he needed “constant redirection” and was “easily distracted”. (Tr. 199).

She noted Plaintiff “struggle[d] remaining focused during instruction and work time – quickly

fall[ing] behind.” (Tr. 201). Plaintiff also had “trouble paying attention during instructions and

need[ed] constant verbal reminders” (Tr. 199); he “easily forg[ot] or [was] not focused” and

needed directions repeated two to three times (Tr. 201). When asked about Plaintiff’s ability to

progress in learning new skills in reading, writing, and mathematics, Ms. Mehler opined it was

“low” because he “frequently forg[ot] new information in seconds. He [had] trouble applying

newly learned concepts/skills out of context.” (Tr. 201); see also Tr. 199. The ALJ found Plaintiff

had less than marked limitations each of these domains. (Tr. 34-37). The ALJ did not cite to Ms.

Mehler’s opinions (at 12E and 13E) in either assessment which is another indication her opinion

is not incorporated into either domain. As with Dr. Glazer, the behavioral aspects of the IEP cited

by the ALJ here may provide support to discount Ms. Mehler’s opinion in at least one functional

domain (attending and completing tasks), but the ALJ’s consideration of the remaining portions of

the IEP on remand may support, or undermine, his findings as to her other domain opinions.

       The undersigned cannot say whether or not the ALJ’s reconsideration of Dr. Glazer’s or

Ms. Mehler’s opinions would change his findings in any of the six functional domains. Ultimately,

the ALJ’s error in each assessment was the logical gap in the weight assigned and his strong

reliance on behavioral improvements in the IEP in an attempt to undercut their opinions in domains



                                                18
    Case: 1:19-cv-00721-JRK Doc #: 16 Filed: 06/08/20 19 of 19. PageID #: 956




that addressed non-behavioral issues. Thus, on remand, the ALJ should reevaluate each opinion

and incorporate whichever findings he finds supported into each of the six functional domains,

explaining himself fully.

                                         CONCLUSION

       Following review of the arguments presented, the record, and the applicable law, the

undersigned finds the Commissioner’s decision to deny SSI unsupported by substantial evidence.

Accordingly, the decision of the Commissioner is reversed pursuant to Sentence Four of 42 U.S.C.

§ 405(g) and remanded for proceedings consistent with this opinion.

       IT IS SO ORDERED.


                                            s/ James R. Knepp II
                                            United States Magistrate Judge




                                              19
